t c memo united_states tax_court paul f and eleanore m nichols petitioners v commissioner of internal revenue respondent docket no filed date paul f and eleanore m nichols pro sese jeremy l mcpherson for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination that they are liable for federal_income_tax deficiencies for and of dollar_figure and dollar_figure respectively and for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure we decide the following issues -2 - whether the trusts petitioners used during and should be disregarded for federal_income_tax purposes because the trusts were shams we hold they should whether petitioners are liable for the accuracy-related_penalties under sec_6662 we hold they are unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts were stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in fair oaks california when they petitioned the court they filed and federal_income_tax returns on date and on date respectively they did not report on those tax returns social_security_benefits income from self-employment and income received by the jrep trust perj trust and csm business_trust collectively referred to as trusts’ petitioners established the trusts on date petitioners were the initial trustees of csm business_trust csm trust and mr nichols was an initial trustee of perj trust and ' we use the words trust and trustee in our findings_of_fact for narrative convenience we do not intend our use of those terms to indicate any conclusion about the substance of the transactions at issue -3- of jrep trust perj trust was the sole beneficiary of csm trust during and perj trust was the sole beneficiary of jrep trust the address of each of the trusts was the same as the address of petitioners’ principal_residence on date petitioners transferred a parking lot sweeping business to csm trust before this transfer mr nichols had operated the business as a sole_proprietorship under the name clean sweep maintenance petitioners then transferred their principal_residence to perj trust petitioners transferred the equipment of the sweeping business to jrep trust urep trust leased the equipment of the sweeping business to csm trust on date petitioners signed and notarized a certification of revocable_living_trust and loan agreement in the certification petitioners stated that they are the trustors tt is not clear from the record who were the trustees of any of the trusts during the relevant years james a nichols petitioners’ son filed and federal_income_tax returns for all three trusts in his capacity as trustee in the case at hand robert hogue mr hogue cosigned with petitioners the stipulation of facts as a trustee of jrep and perj trusts in addition mr hogue filed petitions with the court on behalf of these trusts see csm trust v commissioner docket no oll jrep trust v commissioner docket no 9795-0o1l perj trust v commissioner docket no 9794-01l perj trust v commissioner docket no jrep trust v commissioner docket no ol because of mr hogue’s failure to establish his capacity as a trustee the court dismissed those cases on the ground that they were not filed by a proper party of perj trust they stated further that perj trust is revocable at their discretion on date petitioners signed a uniform residential_loan application in the loan application mr nichols stated that he had been self-employed for years as the owner-operator of a sweeping business doing business as clean sweep maintenance petitioners also listed their personal checking and savings accounts those same accounts were the bank accounts of csm trust jrep trust and perj trust during and petitioners were the only persons who had signatory authority over those bank accounts csm trust filed partnership returns for and perj trust was indicated as a partner holding a 99-percent profit interest in csm trust and ms nichols was said to be a partner holding a 1-percent profit interest in csm trust those returns were filed under the same employer_identification_number as had been used on the trust income_tax returns filed in the name of csm trust for taxable years before on their and federal_income_tax returns petitioners understated their interest_income by dollar_figure and dollar_figure respectively petitioners also did not report social_security the record does not indicate why csm trust filed partnership returns for those years -5- benefits of dollar_figure and dollar_figure which they received during the respective years on date petitioners sent a letter to respondent with respect to the examination of their tax returns the record does not establish the taxable_year s to which this letter pertained the letter stated this letter is to inform you that according to sec_6001 we have never been served notice by the secretary the law says we will be served notice by the secretary as to such books records and documents that the law requires us to keep not wanting to skip over the most important part of this law but it clearly states that this law only applies to every person liable for any_tax as to the authority to examine us our research has shown that the only ir code section that comes close to authorizing some type of agent to examine books_and_records is ir code sec_7602 yet this ir code section has never been published in the federal_register under title_26 only under title this tells us that unless you are a title agent batf you do not have investigative authority as to you telling us that we have a tax_liability it just may not be correct let us review how a tax_liability is created according to the ir code in order to determine liabilities the secretary must file an assessment and furnish a copy to the taxpayer upon request so pursuant to that section please either furnish us with such a record or notify us that none has been made pursuant to ir code sec_6201 or as a consequence of the secretary not exercising ir code sec_6020 until such time that you furnish us a --6- copy of such an assessment there is no assessment there is no tax_liability and you do not have the authority by any ir code section to examine or investigate our tax_return any further correspondence from you should be signed according to that code section or you will be in violation of irs code sec_7214 if we do not have a reply from you within days we will consider this matter dropped on date petitioners mailed to respondent another letter statement of protest the letter stated let this letter serve as a written protest that we do not agree with any of the adjustments shown in irs form 4549-cg income_tax examination changes as to form_4549 income_tax examination changes please be advised that we disagree with the examination_report in all aspects and will not accept it as an sic lawful official documents if the examiners report is a lawful official document then the examiner failed to sign the report under penalty of perjury as per sec_6065 where is the taxing statute that congress mandates you identify as to any_tax liability that we may have opinion by notice_of_deficiency dated date respondent determined that the trusts were shams and should be ignored for tax purposes accordingly respondent determined petitioners underreported their taxable_income by the amount of income _7- reported by the trusts in their petition petitioners only deny having unreported income without specifically addressing any of respondent’s arguments we agree with respondent respondent’s determinations of deficiencies in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving those determinations wrong rule a 290_us_111 in certain circumstances if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax sec_7491 a places the burden_of_proof on the commissioner see sec specifically sec_7491 and provides in part sec_7491 burden shifts where taxpayer produces credible_evidence --- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations ----paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated continued - a rule a sec_7491 is effective with respect to examinations commenced after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 although the relevant examination was conducted after date petitioners failed to meet the requirements of sec_7491 and in that they did not present any credible_evidence with respect to any factual issue relevant to ascertaining their tax_liability and they did not maintain all records and cooperate with reasonable requests by respondent for information and documents the burden is on the taxpayer to show that the prerequisites of sec_7491 are satisfied snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_ 3_cb_747 because petitioners failed to meet the requirements of sec_7491 they bear the burden of proving that respondent’s determinations of deficiencies in the notice_of_deficiency are wrong a_trust is disregarded for tax purposes if in substance it is no more than a paper entity a sham lacking any valid purpose other than the avoidance of tax markosian v commissioner continued with reasonable requests by the secretary for witnesses information documents meetings and interviews and -9- t c this is so even if the trust was formed and had a separate existence under local law 79_tc_714 affd 731_f2d_1417 9th cir petitioners never introduced a scintilla of evidence which would disprove respondent’s determinations that the trusts are shams in fact petitioners failed to establish the very existence of the trusts petitioners unsuccessfully attempted to prove the existence of the trusts by form sec_1041 u s income_tax return for estates and trusts filed with respondent those forms do not persuade us that the trusts indicated in the forms actually existed petitioners have failed to introduce into evidence any document establishing the terms of the trusts nor have they obtained the testimony of james a nichols who is described on the trust returns as trustee petitioners were made aware of the need for the trust documents during the examination of their returns for the years in issue and during discovery they have not demonstrated that they lacked access to those documents nor have they shown that james a nichols is unavailable to testify we infer from petitioners’ failure to produce such evidence that either it does not exist or if it does exist it would be negative to petitioners 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 affd 162_f2d_513 10th cir snyder v commissioner supra we conclude on the basis of our analysis and on the record before us that the trusts were shams accordingly we will ignore them for federal_income_tax purposes we sustain respondent’s determination that petitioners are liable for the deficiencies in federal income taxes for and we now turn to the issue of the accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and d as a result of a substantial_understatement_of_income_tax respondent has the burden of production with respect to these penalties sec_7491 sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of the underpayment attributable to any substantial_understatement_of_income_tax sec_6662 the understatement is defined as the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return reduced by any rebate sec_6662 under sec_6662 the understatement is substantial if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure we also note that the income which was reported by the trusts and which respondent has treated as unreported income of petitioners primarily derived from mr nichols’s sweeping business --11- we conclude that respondent satisfied his burden of production with respect to these accuracy-related_penalties and that petitioners are liable for the same petitioners failed to report the income purportedly received by the trusts petitioners’ tax_return for showed dollar_figure as tax due while the actual tax due was dollar_figure petitioners’ tax_return for showed dollar_figure as tax due while the actual tax due was dollar_figure it follows that petitioners’ understatements of income taxes for and were substantial petitioners failed to present any evidence that either of those understatements was due to reasonable_cause nor did petitioners present any evidence that they had made adequate_disclosure or that any exception applies in their case to the imposition of accuracy-related_penalties for and we sustain respondent’s determination that petitioners are liable for accuracy-related_penalties under sec_6662 for and we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing decision will be entered for respondent
